Appeal by the defendant (1) from a judgment of the Supreme Court, Queens County (Lebowitz, J.), rendered January 10, 2001, convicting him of robbery in the second degree under Superior Court Information No. 3251/00, upon his plea of guilty and the denial of his subsequent motion to withdraw his pleas of guilty under Superior Court Information Nos. 3251/00 and 3253/00, and imposing sentence, (2) from a judgment of the same court, also rendered January 10, 2001, convicting him of robbery in the second degree under Superior Court Information No. 3253/00, upon his plea of guilty and the denial of his motion to withdraw his pleas of guilty, and imposing sentence, and (3), by permission, from an order of the same court, dated March 21, 2001, which denied his motion pursuant to CPL 440.10 to vacate the judgments.
Ordered that the judgments are reversed, as a matter of discretion, the defendant’s motion to withdraw his pleas of guilty under Superior Court Information Nos. 3251/00 and 3253/00 is granted, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith; and it is further,
Ordered that the appeal from the order is dismissed as academic in light of our determination on the appeals from the judgments.
Under the particular circumstances of this case, the Supreme Court improvidently exercised its discretion in denying the defendant’s motion to withdraw his pleas of guilty under Superior Court Information Nos. 3251 and 3253 (see People v Derrick, 188 AD2d 486 [1992]). Ritter, J.P., Feuerstein, Luciano and Mastro, JJ., concur.